Title: To Thomas Jefferson from Richard Peters, 26 June 1791
From: Peters, Richard
To: Jefferson, Thomas



Dear Sir
[Belmont], 26 June 1791.

Almost as soon as I saw you advertized in a New York News Paper your Return was announced in one of ours. I have been in Town twice since I left the Assembly and once I called to enquire after you but you had eloped. My Strawberries are gone and I have no Temptations to offer you. Come then from disinterested Motives when you wish for a little Country Air and you will get it pure. Should it create an Apetite I will give you something to eat. I do not esteem you as Men do many things for your Scarcity. If this could make you more valuable than you are there would be no End to the Calculation. Possibly if you resided at the Potowmack you would make a Northern Excursion from Curiosity. Madison I saw not thro’ the Winter except now and then en passant. In this I suppose we were both to blame. I hear not whether he is in Philada. or gone Southward. As he is said to be the Fox of America, I suppose he was too cunning to let our Paragraphists get hold of him. I wish the News Factors had made a better Comparison. For our Fox has every thing I love and the other, except his Talents, everything I hate.—Yours very Sincerely,

R. Peters

